 

Exhibit 10.1

 



CONTRIBUTION AGREEMENT

 

This Contribution Agreement (this “Agreement”) is entered into to be effective
as of February 5, 2020 (“Effective Date”) between The InterGroup Corporation, a
Delaware corporation (“Transferor”), and Sante Fe Financial Corporation, a
Nevada corporation (“Santa Fe”).

 

RECITALS

 

WHEREAS, Transferor wishes to contribute and transfer to Santa Fe, and Santa Fe
wishes to accept from Transferor Four Thousand Four Hundred and Sixty (4,460)
shares of common stock (the “Woodland Shares”) of the Contributed Company
(defined below), in exchange for Ninety Seven Thousand Five Hundred (97,500)
shares of common stock, par value $0.10 per share, in Santa Fe (the “Santa Fe
Shares”). The transfer of Woodland Shares to Santa Fe and Santa Fe Shares to
Transferor are both undertaken as transactions exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), as private
placement transactions under Section 4(a)(2) of the Securities Act, as amended
(“Section 4(a)(2)”).

 

WHEREAS, Transferor, who owns in excess of eighty-two percent (82%) of the
outstanding common stock of Santa Fe, and Santa Fe, who together own an
aggregate of all (100%) of the outstanding stock of Intergroup Woodland Village,
Inc., an Ohio corporation (the “Contributed Company”), and Santa Fe intend that
the transactions contemplated by this Agreement qualify as non-taxable transfers
of property to Santa Fe by persons in control of Santa Fe pursuant to Section
351 of the Internal Revenue Code of 1986, as amended (the “Code”) and the
Treasury Regulations promulgated thereunder; and

 

WHEREAS, Transferor and Santa Fe wish to set forth their agreement in writing in
accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
the parties hereto agree as follows:

 

ARTICLE I
CONTRIBUTIONS

 

Section 1.01 Contribution of Woodland Shares. Subject to the terms and
conditions set forth herein, Transferor hereby contributes, transfers, assigns,
conveys and delivers to Santa Fe, and Santa Fe does hereby accept and acquire
from Transferor, all of Transferor’s right, title and interest in and to the
Woodland Shares, which shares are validly issued, fully paid and non-assessable,
free and clear of any security interest, pledge, lien, charge, mortgage, claim
or other encumbrance (each, an “Encumbrance”).

 

Section 1.02 No Liabilities. Santa Fe shall not assume any liabilities or
obligations of Transferor or its affiliates of any kind, whether known or
unknown, contingent or noncontingent, matured or otherwise, whether currently
existing or hereinafter created.

 

 

 

 

Section 1.03 Consideration. In full and complete consideration for transfer of
the Woodland Shares to it, Santa Fe agrees to issue to Transferor Santa Fe
Shares, free and clear of all Encumbrances. Upon issuance by Santa Fe of Santa
Fe Shares to Transferor, Santa Fe Shares shall be duly authorized and validly
issued, fully paid and non-assessable. Subject to the terms and conditions of
Exhibit A, after the Closing (defined below), the Transferor shall receive the
Earnout Amount (as defined on Exhibit A) as additional consideration. The
parties agree to treat any Earnout Amount as an adjustment to the Consideration
for U.S. federal, state, local and non-U.S. income tax purposes.

 

Section 1.04 Non-Recognition Treatment. This Agreement is intended to provide
for non-recogntion treatment to both the Transferor and Santa Fe under Sections
351 and 1032 of the Internal Revenue Code and shall be construed to accomplish
that result.

 

ARTICLE II
Closing

 

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution of
this Agreement on the date hereof (the “Closing Date”) at the offices of
Transferor, or at such other time and place as the parties shall mutually
designate.

 

Section 2.02 Closing Deliveries. At the Closing:

 

  (a) Transferor shall deliver to Santa Fe the stock certificate evidencing the
Woodland Shares, free and clear of all Encumbrances, accompanied by stock powers
or other instruments of transfer duly executed in blank, with all required stock
transfer tax stamps affixed thereto.

     

  (b) Santa Fe shall deliver to Transferor a certificate evidencing Santa Fe
Shares issued/evidence reasonably satisfactory to Transferor of the issuance of
Santa Fe Shares to Transferor.

     

  (c) Santa Fe shall deliver to Transferor a Fairness Opinion.

 

ARTICLE III
Representations and warranties of TRANSFEROR

 

Transferor represents and warrants to Santa Fe that the statements contained in
this Article III are true and correct as of the date hereof.

 

Section 3.01 Organization and Qualification of Transferor. Transferor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own,
operate or lease the assets now owned, operated or leased by it, including the
Woodland Shares, and to carry on its business as currently conducted. Transferor
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Woodland Shares or the conduct of its
business as currently conducted makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, have a material adverse effect on the
Woodland Shares or Transferor’s ability to consummate the transactions
contemplated under this Agreement, and the other documents and agreements being
executed by Transferor in connection with the consummation of the transactions
contemplated by this Agreement (collectively, the “Transaction Agreements”).

 

2

 

 

Section 3.02 Authority of Transferor; Enforceability. Transferor has full
corporate power and authority to enter into the Transaction Agreements, to carry
out its obligations thereunder and to consummate the transactions contemplated
thereby. The execution, delivery and performance by Transferor of the
Transaction Agreements and the consummation of the transactions contemplated
thereby have been duly authorized by all requisite entity action on the part of
Transferor. The Transaction Agreements have been duly executed and delivered by
Transferor, and (assuming due authorization, execution and delivery by any other
parties thereto) constitute legal, valid and binding obligations of Transferor,
enforceable against it in accordance with their respective terms, except as may
be limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

Section 3.03 No Conflicts; Consents. The execution, delivery and performance by
Transferor of the Transaction Agreements, and the consummation of the
transactions contemplated thereby, do not and will not: (a) violate or conflict
with the certificate of incorporation, by-laws or other organizational documents
of Transferor or its affiliates; (b) violate or conflict with any judgment,
order, decree or law applicable to Transferor, any of its affiliates, or the
Woodland Shares; (c) except as would not, individually or in the aggregate, have
a material adverse effect on the Woodland Shares or Transferor’s ability to
consummate the transactions contemplated by the Transaction Agreements on a
timely basis, conflict with, or result in (with or without notice or lapse of
time or both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any contract or other instrument to which Transferor or its
affiliates is a party or otherwise bound or to which any of the Woodland Shares
are subject; or (d) result in the creation or imposition of any Encumbrance on
the Woodland Shares. No consent, approval, waiver or authorization is required
to be obtained by Transferor or its affiliates from any person in connection
with the execution, delivery and performance by Transferor of the Transaction
Agreements or the consummation of the transactions contemplated thereby.

 

Section 3.04 Title to Woodland Shares. Transferor has good and valid title to
all of the Woodland Shares, free and clear of Encumbrances. By virtue of the
Transaction Agreements delivered at the Closing by Transferor (and assuming due
authorization, execution and delivery by the other parties thereto), Santa Fe
will obtain good and valid title to the Woodland Shares, free and clear of all
Encumbrances.

 

Section 3.05 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Transferor’s
knowledge, threatened against or by Transferor (a) relating to or affecting the
Woodland Shares; or (b) that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by the Transaction Agreements. To
Transferor’s knowledge, no event has occurred or circumstances exist that could
reasonably be expected to give rise to, or serve as a basis for, any such
Action.

 

3

 

 

Section 3.06 Securities Matters. Transferor is acquiring Santa Fe Shares solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Transferor acknowledges
that Santa Fe Shares are not registered under the Securities Act, or any state
securities laws, and that Santa Fe Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Transferor is able to bear the economic risk of
holding Santa Fe Shares for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment. Transferor recognizes that investment in Santa Fe Shares involves
certain risks, including the potential loss of the Subscriber’s investment
herein. The Subscriber recognizes that this Agreement do not purport to contain
all the information which would be contained in a registration statement under
the Securities Act, The Transferor acknowledges that no federal, state or
foreign agency has passed upon or reviewed the terms and conditions of the
transactions contemplated hereby or made any finding or determination as to the
fairness of the transactions contemplated hereby. The shares are being offered
and sold in reliance on specific exemptions from the registration requirements
of federal and state law under Section 4(a)(2), and the Transferor’s
representations, warranties, agreements, acknowledgments and applicability of
such exemptions and the suitability of the Transferor to acquire such shares. It
is understood that any certificates evidencing such shares shall bear the
following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, NOR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION. THEY MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THOSE SECURITIES LAWS OR AN
OPINION OF COUNSEL, REASONABLY SATISFACTORY TO SANTA FE SHARES, THAT THE SALE OR
TRANSFER IS PURSUANT TO AN EXEMPTION TO THE REGISTRATION REQUIREMENTS OF THOSE
SECURITIES LAWS.”

 

ARTICLE IV
Representations and warranties of SANTA FE

 

Santa Fe represents and warrants to Transferor that the statements contained in
this Article IV are true and correct as of the date hereof.

 

Section 4.01 Organization. Santa Fe is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority to own, operate or lease the assets now owned,
operated or leased by it, including Santa Fe Shares, and to carry on its
business as currently conducted. Transferor is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the ownership of
Santa Fe Shares or the conduct of its business as currently conducted makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, have a material adverse effect on Santa Fe Shares or Transferor’s
ability to consummate the transactions contemplated under this Agreement and the
Transaction Agreements.

 

4

 

 

Section 4.02 Authority; Enforceability. Santa Fe has full corporate power and
authority to enter into the Transaction Agreements to which it is a party, to
carry out its obligations thereunder and to consummate the transactions
contemplated thereby. The execution, delivery and performance by Santa Fe of the
Transaction Agreements to which it is a party and the consummation of the
transactions contemplated thereby have been duly authorized by all requisite
entity action on the part of Santa Fe. The Transaction Agreements to which Santa
Fe is a party have been duly executed and delivered by Santa Fe, and (assuming
due authorization, execution and delivery by the other parties thereto)
constitute legal, valid and binding obligations of Santa Fe, enforceable against
it in accordance with their respective terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.

 

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Santa Fe of the Transaction Agreements to which it is a party, and the
consummation of the transactions contemplated thereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Transferor or its affiliates; (b) violate or
conflict with any judgment, order, decree or law applicable to Transferor, any
of its affiliates, or Santa Fe Shares; (c) except as would not, individually or
in the aggregate, have a material adverse effect on Santa Fe Shares or
Transferor’s ability to consummate the transactions contemplated by the
Transaction Agreements on a timely basis, conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any contract or other instrument to
which Transferor or its affiliates is a party or otherwise bound or to which any
of Santa Fe Shares are subject; or (d) result in the creation or imposition of
any Encumbrance on Santa Fe Shares. No consent, approval, waiver or
authorization is required to be obtained by Santa Fe from any person (including
any governmental authority) in connection with the execution, delivery and
performance by Santa Fe of the Transaction Agreements to which it is a party and
the consummation of the transactions contemplated thereby.

 

Section 4.04 Legal Proceedings. There is no Action of any nature pending or, to
Santa Fe’s knowledge, threatened against or by Santa Fe that (a) relating to or
affecting Santa Fe Shares; or (b) challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by the Transaction Agreements to
which Santa Fe is a party. To Santa Fe’s knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

Section 4.05 Title to Santa Fe Shares. Santa Fe has good and valid title to all
of Santa Fe Shares, free and clear of Encumbrances. By virtue of the Transaction
Agreements delivered at the Closing by Santa Fe (and assuming due authorization,
execution and delivery by the other parties thereto), Transferor will obtain
good and valid title to Santa Fe Shares, free and clear of all Encumbrances.

 

5

 

 

Section 4.06 Securities Matters. Santa Fe is acquiring the Woodland Shares
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Santa Fe
acknowledges that the Woodland Shares are not registered under the Securities
Act, or any state securities laws, and that the Woodland Shares may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable. Santa Fe is able to bear
the economic risk of holding the Woodland Shares for an indefinite period
(including total loss of its investment), and has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment. Santa Fe recognizes that investment in
the Woodland Shares involves certain risks, including the potential loss of the
Subscriber’s investment herein. The Subscriber recognizes that this Agreement do
not purport to contain all the information which would be contained in a
registration statement under the Securities Act, Santa Fe acknowledges that no
federal, state or foreign agency has passed upon or reviewed the terms and
conditions of the transactions contemplated hereby or made any finding or
determination as to the fairness of the transactions contemplated hereby. The
shares are being offered and sold in reliance on specific exemptions from the
registration requirements of federal and state law under Section 4(a)(2), and
Santa Fe’s representations, warranties, agreements, acknowledgments and
applicability of such exemptions and the suitability of Santa Fe to acquire such
shares. It is understood that any certificates evidencing such shares shall bear
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, NOR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION. THEY MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THOSE SECURITIES LAWS OR AN
OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE WOODLAND SHARES, THAT THE
SALE OR TRANSFER IS PURSUANT TO AN EXEMPTION TO THE REGISTRATION REQUIREMENTS OF
THOSE SECURITIES LAWS.”

 

ARTICLE V
Covenants

 

Section 5.01 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the other Transaction Agreements.

 

6

 

 

ARTICLE VI
Miscellaneous

 

Section 6.01 Expenses. All costs and expenses incurred in connection with the
preparation and execution of this Agreement, the other Transaction Agreements
and the transactions contemplated hereby and thereby, shall be paid by the party
incurring such costs and expenses.

 

Section 6.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder or under any other Transaction Agreement
shall be in writing and shall be deemed to have been given: (a) when delivered
by hand (with written confirmation of receipt); (b) when received by the
addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by email of a .pdf document (with a
confirmation copy sent by method (a)) if sent during normal business hours of
the recipient, and on the next business day if sent after normal business hours
of the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 6.02):

 

If to Transferor:

The InterGroup Corporation
12121 Wilshire Boulevard, Suite 610
Los Angeles, California 90025

Email: dgonzalez@intgla.com



Attention: David Gonzalez

    with a copy to: Jolie Kahn Law
12 E. 49th Street, 11th floor
New York, NY 10017
Email: joliekahnlaw@sbclobal.net
Attention: Jolie Kahn, Esq.     If to Santa Fe: Santa Fe Financial Corporation
12121 Wilshire Boulevard, Suite 610
Los Angeles, California 90025
Email: sxu@intgla.com
Attention: Danfeng Xu     with a copy to:

COZEN O’CONNOR
One Liberty Place



1650 Market Street, Suite 2800
Philadelphia, PA 19103
Email: tparent@cozen.com
Attn: Thea Parent

 

Section 6.03 Survival. Subject to the limitations and other provisions of this
Agreement: (a) the representations and warranties of the parties contained
herein shall not survive the Closing and (b) the covenants and other agreements
of the parties contained herein shall survive the Closing indefinitely.

 

7

 

 

Section 6.04 Headings; Interpretation. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement. For
purposes of this Agreement, (a) the words “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation;” (b) the word
“or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto”
and “hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles and Sections mean the Articles and
Sections of this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof,
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

Section 6.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 6.06 Entire Agreement. This Agreement and the other Transaction
Agreements constitute the sole and entire agreement of the parties hereto with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.

 

Section 6.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement and the rights and obligations hereunder
may not be assigned by a party hereto without the written consent of the other
party hereto.

 

Section 6.08 No Third-Party Beneficiaries. This Agreement shall enure to the
sole benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever.

 

Section 6.09 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 6.10 Waiver. No waiver by a party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by a party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

8

 

 

Section 6.11 Governing Law. This Agreement and each other Transaction Agreement
(and any claims, causes of action or disputes that may be based upon, arise out
of or relate to the transactions contemplated hereby or thereby, to the
negotiation, execution or performance hereof or thereof, or to the inducement of
any party to enter herein or therein, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute, or
otherwise) shall in all respects be governed by and construed in accordance with
the internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction).

 

Section 6.12 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement, any other Transaction Agreement or
the transactions contemplated hereby or thereby shall be instituted in the
federal courts of the United States of America or the courts of the State of
Nevada in each case located in Carson City, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 6.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement or any Transaction Agreement were
not performed in accordance with the terms hereof or thereof, and that the
parties shall be entitled to specific performance of the terms hereof and
thereof, in addition to any other remedy to which they are entitled at law or in
equity. Each party hereto (a) agrees that it shall not oppose the granting of
such specific performance or relief and (b) hereby irrevocably waives any
requirement for the security or posting of any bond in connection with such
relief being sought.

 

Section 6.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[signature page follows]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
to be effective as of the Effective Date by their respective officers thereunto
duly authorized.

 

  THE INTERGROUP CORPORATION         By: /s/ David Gonzalez   Name: David
Gonzalez   Title: Vice President Real Estate

 

[signature page follows]

 

10

 

 



  SANTA FE FINANCIAL CORPORATION       By: /s/ John V. Winfield   Name: John V.
Winfield   Title: President and Chief Executive Officer

 

11

 



 

Exhibit A

 

The 27 unit apartment complex known as Woodland Village Apartments located at
821 Third Street, Santa Monica, CA 90403 (“Property”) was appraised by Colliers
International on November 29, 2019 which valued the Property in the amount of
Fourteen Million One Hundred Twenty Thousand Dollars ($14,120,000.00)
(“Appraised Value”). In the event that the Property is sold to a third-party
buyer within twelve (12) months of Closing hereunder (the “Determination
Period”), then Santa Fe shall pay to Transferor the Earnout Amount upon closing
on the Property. For the purposes of this Agreement, the Property shall be
deemed “sold” if any binding agreement or non-binding letter of intent or
agreement to buy the Property has been entered into on or before the expiration
of the Determination Period and the parties thereto subsequently close on the
Property.

 

“Earnout Amount” means forty-four and six tenths percent (44.6%) of the excess,
if any, of the price at which Santa Fe sells the Property (with any promissory
note valued at its full face amount) less closing costs of such Property sale
transaction, over the Appraised Value.

 

12

 

 

 